DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 06/05/20 has been entered.
Claims 1, 4-15, and 17-19 are pending.
Claims 2-3, 16, and 20 were previously canceled.

Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive.

Regarding independent claim 1, applicant argues Schwartzman does not disclose determining the distributed antenna system configurations because the Schwartzman’s filtering is performed at the antenna and does not redirect the communication signal to a different component [Remarks pg. 7-9]. Examiner respectively disagrees. As recited below, Kummetz discloses a control system that redirects communication signals, including based on signal conditions. Schwartzman merely discloses a controller that uses specific communication path properties (e.g., gain, attenuation) to control communications, which determine at least part of Schwartzman’s DAS configuration. Applicant additionally argues combining Kummetz and Schwartzman would not lead to applicant’s invention [Remarks pg. 9]. Examiner respectively disagrees. Given the disclosure in Kummetz and Schwartzman, one of ordinary skill in the art would know how to utilize Schwartzman’s control based on communication path properties in Kummetz’s DAS in order to provide enhanced RF performance. Therefore, since the 

Regarding independent claims 10 and 18, applicant argues they are allowable based on their similarity to independent claim 1 [Remarks pg. 9]. Examiner respectively disagrees. The response to arguments against independent claim 1 is stated above and that response is incorporated herein by reference in this response. There being no basis for withdrawal of the rejection of the independent claim 1, no basis exists for withdrawal of the rejection of these claims. Consequently, the rejection to these claims is maintained.

Regarding dependent claim 8, applicant argues it is allowable based on its dependence from its respective independent claim [Remarks pg. 10]. Examiner respectively disagrees. The response to arguments against the independent claim is stated above and that response is incorporated herein by reference in this response. There being no basis for withdrawal of the rejection of the independent claim, no basis exists for withdrawal of the rejections of this claim. Consequently, the rejection to this claim is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 9,     10-15, 17, and     18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kummetz (US 20160329933 A1, cited by applicant of record) in view of Schwartzman (US 9647787 B1).

Regarding claim 1, Kummetz discloses a re-configurable distributed antenna system [fig. 1, Abstract] comprising:
a plurality of base transceiver stations [fig. 1 no. 12a-n], each base transceiver station being in communication with a core network of a communication provider[par. 0033];
a plurality of the remote antenna units [fig. 1 no. 18a-p] configured and arranged to provide communication services for a plurality of coverage zones[fig. 1 no. 16a-f];
a signal router [fig. 1 no. 14] configured and arranged to selectively route signal communication paths between the plurality of base transceiver stations and the plurality of the remote antenna units [fig. 1 no. 12, 14, 18];
at least one memory [fig. 3 no. 204] configured to store routing scenarios and distributed antenna configurations associated with the stored routing scenarios[par. 0057]; and
at least one controller [fig. 2 no. 108] configured and arranged to dynamically control the signal router to selectively route the signal communication paths between the plurality of base transceiver stations and the plurality of remote antenna units based at least in part on a then current need of communication service capacity within the plurality of coverage zones and the stored coverage routing scenarios [par. 0057, 60].
Although Kummetz discloses and intelligent system that controls leveling/attenuation based on signal conditions [par. 0020, 60, 70], as discussed above, Kummetz does not explicitly disclose wherein the at least one controller is further configured to at least in part use signal communication path properties in determining the distributed antenna system configurations, the signal communication path 
In the same field of endeavor, Schwartzman discloses:
wherein the at least one controller is further configured to at least in part use signal communication path properties in determining the distributed antenna system configurations (Interference rejection filters degrade received signals (i.e., path properties used at least in part) [col. 6 ln. 58 – col. 7 ln. 25 (C6:L58 – C7:L25)]), the signal communication path properties relating to at least one of gain settings, attenuation settings, output power profile definitions for the remote antenna units, analog filtering, digital filtering and delay adaptions (The filter path selection circuit is configured to dynamically activate, or deactivate, the interference rejection filter (i.e., analog/digital filtering) in order to maintain signal integrity [C6:L58 – C7:L25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kummetz with Schwartzman. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing enhanced RF performance [Schwartzman C6:L58 – C7:L25].

Regarding claim 4, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloses: wherein
the signal communication path properties relate to leveling parameters in communication paths associated with the routing scenarios [par. 0020].

Regarding claim 5, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further disclosesfurther comprising:
a plurality of point of interfaces, each point of interface interfacing communication signals between a base transceiver station and the signal router [par. 0020]; and
a plurality of transceivers, each transceiver communicatively coupled between a remote antenna unit and the signal router [par. 0035-36].

Regarding claim 6, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloseswherein the signal router further comprises:
a plurality of switches to selectively route signal communication paths between the plurality of base transceiver stations and the plurality of the remote antenna units [par. 0074, fig. 9 no. 604 (as applied to fig. 1)].

Regarding claim 7, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloses:wherein
at least one of the plurality of switches is one of an analog switch and a solid state switch (Either analog or digital [fig. 9 no. 604]).

Regarding claim 9, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloses: wherein
the controller is further configured to initiate the dynamic routing of the signal communication paths by one of a manual signal, a scheduled event and a defined trigger event [par. 0057, 60].

Regarding claim 10, Kummetz discloses a method of operating a distributed antenna system [fig. 1, Abstract] comprising:
dynamically switching signal communication paths between a plurality of base station transceivers and a plurality of remote antenna units [fig. 1, Abstract]; and
Although Kummetz discloses and intelligent system that controls leveling/attenuation based on signal conditions [par. 0020, 60, 70], as discussed above, Kummetz does not explicitly disclose re-configuring the distributed antenna system with stored distributed antenna system configurations associated with the then current signal communication paths and; wherein the stored distributed antenna system configurations are based off of at least one of gain settings, attenuation settings, output power profile definitions for the remote antenna units, analog filtering, digital filtering and delay adaptions associated with the then current signal communication paths. However, these concepts are well known as disclosed by Schwartzman.
In the same field of endeavor, Schwartzman discloses:
re-configuring the distributed antenna system with stored distributed antenna system configurations associated with the then current signal communication paths (Interference rejection filters are deactivated to maintain signal quality on the particular filter path (i.e., then current signal communication paths) [col. 6 ln. 58 – col. 7 ln. 25 (C6:L58 – C7:L25)]); and
wherein the stored distributed antenna system configurations are based off of at least one of gain settings, attenuation settings, output power profile definitions for the remote antenna units, analog filtering, digital filtering and delay adaptions associated with the then current signal communication paths (The filter path selection circuit is configured to dynamically activate, or deactivate, the interference rejection filter (i.e., analog/digital filtering) in order to maintain signal integrity [C6:L58 – C7:L25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kummetz with Schwartzman. One of ordinary skill in the art would have 

Regarding claim 11, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloses: wherein
the switching of the signal communication paths is based at least in part on a selected routing scenario stored in the at least one memory [par. 0057, 60].

Regarding claim 12, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further disclosesfurther comprising:
monitoring communication usage in coverage zones associated with each remote antenna units (Traffic [par. 0060]); and
switching the signal communication paths between the plurality of base station transceivers and the plurality of remote antenna units upon detection of a communication usage in at least one coverage zone that at least one of reaches a threshold and passes a threshold (Traffic indicator [par. 0060]).

Regarding claim 13, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloses further comprising:
manually triggering the switching of the signal communication paths (Reconfigured after event begins (i.e., manual) [par. 0067, 29]).

Regarding claim 14, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloses further comprising:
scheduling the switching of the signal communication paths [par. 0060, 29].

Regarding claim 15, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloses wherein re-configuring the distributed antenna system further comprises:
re-configuring the distributed antenna system so that radio frequency signals received from a base transceiver station of the plurality of base transceiver stations associated with the then current signal communication paths at a given power level are radiated at each associated remote antenna unit at a select power output level and that signals received by each associate remote antenna unit are received by the associated base station transceiver at a select power level [par. 0020].

Regarding claim 17, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloses: wherein
the stored distributed antenna system configurations based off of leveling parameters in the then current communication paths [par. 0020].

Regarding claim 18, Kummetz discloses a method of operating a distributed antenna system [fig. 1, Abstract] comprising:
providing a plurality of signal communication paths between a plurality of base transceiver stations and a plurality of remote antenna units, each base transceiver station in communication with a core network of a communication provider and each remote antenna unit providing communication services for a communication consumer coverage zone [fig. 1, par. 0033];
storing in at least one memory a plurality of routing scenarios and distributed antenna system configurations, each distributed antenna system configuration enabling communications through a signal communication path associated with a routing scenario [fig. 3 no. 204, fig. 2 no. 108, par. 0057, 60];
upon detection of an event that indicates a need for enhanced communication service capacity at at least one coverage zone, selecting a routing scenario from the plurality of routing scenarios stored in the at least one memory to address the need for enhanced communication service capacity at the at least one coverage zone [par. 0060];
switching at least one signal communication path based on the selected routing scenario [par. 0059];
Although Kummetz discloses and intelligent system that controls leveling/attenuation based on signal conditions [par. 0020, 60, 70], as discussed above, Kummetz does not explicitly disclose re-configuring the distributed antenna system based on at least one distributed antenna system configuration stored in memory that is associated with the selected routing scenario; and wherein the distributed antenna system configurations stored in memory relate to at least one of gain settings, attenuation settings, output power profile definitions for the remote antenna units, analog filtering, digital filtering and delay adaptions in associated signal communication paths. However, these concepts are well known as disclosed by Schwartzman.
In the same field of endeavor, Schwartzman discloses:
re-configuring the distributed antenna system based on at least one distributed antenna system configuration stored in memory that is associated with the selected routing scenario (Interference rejection filters are deactivated to maintain signal quality on the particular filter path (i.e., configuration stored in memory and associated with selected routing scenario) [col. 6 ln. 58 – col. 7 ln. 25 (C6:L58 – C7:L25)]); and
wherein the distributed antenna system configurations stored in memory relate to at least one of gain settings, attenuation settings, output power profile definitions for the remote antenna units, analog filtering, digital filtering and delay adaptions in associated signal communication paths (The filter path selection circuit is configured to dynamically activate, or deactivate, the interference rejection filter (i.e., analog/digital filtering) in order to maintain signal integrity [C6:L58 – C7:L25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kummetz with Schwartzman. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing enhanced RF performance [Schwartzman C6:L58 – C7:L25].

Regarding claim 19, Kummetz and Schwartzman disclose everything claimed, as applied above.
Kummetz further discloses: wherein
the event is at least one of a manual signal, a scheduled event and a triggered event based on a monitored communication service level in a coverage zone [par. 0057, 60].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kummetz and Schwartzman as applied to claim 1 above, and further in view of Duron (US 20130135059 A1).

Regarding claim 8, Kummetz and Schwartzman disclose everything claimed, as applied above.
Although Kummetz discloses wherein at least one of the plurality of switches, as discussed above, Kummetz and Schwartzman do not explicitly disclose is a radio frequency relay. However, these concepts are well known as disclosed by Duron.
In the same field of endeavor, Duron discloses:
is a radio frequency relay [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kummetz and Schwartzman with Duron. One of ordinary skill in the art .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WALTER J DIVITO/Primary Examiner, Art Unit 2419